UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7261


DANNY VLADIMIR RODRIGUEZ,

                    Plaintiff - Appellant,

             v.

D. CALHOUN, M.D.; R. LOCKHART, Director of Nursing; C. HARRIS, Health
Services Administrator; MICHAEL BRECKON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-01296-TSE-MSN)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Danny Vladimir Rodriguez, Appellant Pro Se. Michael Gordon Matheson, John P.
O’Herron, THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Danny Vladimir Rodriguez appeals the district court’s orders denying relief on his

42 U.S.C. § 1983 complaint and denying his motion for reconsideration.          We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Rodriguez v. Calhoun, No. 1:19-cv-01296-TSE-MSN (E.D.

Va. July 15, 2020 & Aug. 6, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2